

HealthPro BioVentures LLC
  
CONFIDENTIAL


January 7,  2010


OncoVista Innovative Therapies, Inc.
14785 Omicron Drive, Suite 104
San Antonio, TX 78245


Attn: 
Alexander Weis
   
Chairman, CEO & President
 



Dear Alex:


This letter agreement (this “Agreement”) confirms our understanding with respect
to your engagement of HealthPro BioVentures LLC (“HealthPro”) to serve as a
non-exclusive  “Advisor” with respect to the matters set forth herein to
OncoVista Innovative Therapies, Inc. (the “Company”).  Capitalized terms not
otherwise defined herein shall have the meanings set forth in Section 5.


1. 
SERVICES.



HealthPro is hereby appointed as a non-exclusive Strategic Advisor to the
Company in connection with the pursuit and execution of Business Transactions
and Financing Transactions (each, a “Transaction”).


 
(a)
Business Transactions.  HealthPro will provide services to the Company in
connection with its pursuit and execution of Transactions, which services shall
include but not be limited to the following:



 
§
Assisting in identifying and initiating contact with potential partners;

 
§
Arranging meetings with potential partners;

 
§
Assisting in the analysis of potential partners with respect to possible mutual
benefits such parties may have with the Company;

 
§
Advising the Company as to the structure of any proposed Transaction;

 
§
Assisting the Company in determining appropriate values to be realized in any
proposed Transaction;

 
§
Advising and assisting the Company in all negotiations regarding any proposed
Transaction;

 
§
Assisting with negotiating, documenting, and closing of any Transaction;

 
§
Assisting in any related presentations to the Company’s Board of Directors; and

 
§
Performing such other strategic advisory services related to any proposed
Transaction as HealthPro and the Company agree to be appropriate.

 
10 East 53rd Street, 28th floor
New York, NY 10022

 
1

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC
 
              (b)          Financing Transactions.  HealthPro will provide
services to the Company in connection with its pursuit and execution of
Financing Transactions, which services shall include but not be limited to the
following:


 
§
Advise the Company on strategy and tactics for structuring and completing a
financing in light of market conditions and the Company’s objectives and goals;

 
§
Contact and follow up with prospective investors;

 
§
Assist the Company in drafting a business plan and an offering memorandum, if
appropriate;

 
§
Arrange delivery of investor materials to potential investors;

 
§
Coordinate presentations, discussions, meetings, and due diligence with
investors;

 
§
Solicit financing proposals from investors and provide guidance on the Company’s
desired amount, pricing, terms, structure, and timing;

 
§
Facilitate negotiations with investors or investor groups;

 
§
Recommend selection of investors to close an offering; and

 
§
Perform any such other financial advisory services as may be appropriate.



              (c)                 Monthly Activities Report.  Prior to the end
of each calendar month, HealthPro shall provide to the Company, or to the person
designated by the Company, a written report describing the key Services
performed, as well as the progress and performance of all such Services (the
“Monthly Report”), and to keep the Company informed of the progress and
performance of such Services and review and discuss with the Company on a
regular basis progress made on the performance of such Services.


2.
COMPENSATION.



As compensation for acting as an Advisor to the Company hereunder, HealthPro
shall be entitled to receive a consulting fee, success fees and reimbursement of
out-of-pocket expenses.


(a)           Consulting Fee.  HealthPro will receive a non-refundable monthly
payment of $15,000 (the “Monthly Retainer”).  Payment of the Monthly Retainer
will start on January 7, 2011, and continue for a period of three months. The
Monthly Retainer will be due and payable by the Company to HealthPro on the
first business day of the month, but in no event prior to the Company’s receipt
of the Monthly Report then due.  After three months, the Consulting Fee may be
extended on a monthly basis, upon mutual agreement.
 
(b)           Success Fees.  In the event the Company closes any Transaction,
HealthPro shall be paid success fees as set forth in this Section 2(b).  For the
avoidance of doubt, any single transaction or series of related transactions may
include or result in both a Business Transaction and a Financing Transaction,
each of which shall incur separate compensation under this Agreement.


(i)           Mergers and Acquisitions Transactions.  In the event the Company
closes a Transaction during the Term that results in: (A) the sale of the
Company to an acquirer, (B) the acquisition of a company, or (C) the merger of
the Company with another company, then the Company shall pay to HealthPro a fee
equal to 5% of the Transaction Value up to the first $10,000,000 and 4% of each
dollar in excess of $10,000,000.  In the event the Company closes a Transaction
during the Tail Period, HealthPro shall be entitled to the fee described above
only in the event that the Company closes such transaction with a party First
Introduced (as defined below) to the Company by HealthPro.
 
10 East 53rd Street, 28th floor
New York, NY 10022


 
2

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC


(ii)           Financing Transactions.  In the event the Company closes a
Financing Transaction during the Term, (A) the Company shall pay to HealthPro a
fee equal to 6% of the Transaction Value, and (B) the Company shall issue to
HealthPro a warrant to purchase such number of shares of the Company’s common
stock equal to 6% of the newly issued common stock, at the exercise price per
share equal to 150% of the Per Share Price (as defined below).  In the event the
Company closes a Financing Transaction during the Tail Period, HealthPro shall
be entitled to the fee described above only in the event that the Company closes
such transaction with a party First Introduced to the Company by HealthPro.


Other Business Transactions.  In the event the Company closes a Business
Transaction during the Term (as defined below), (A) the Company shall pay to
HealthPro a fee equal to 5% of the Transaction Value, and (B) the Company shall
issue to HealthPro a warrant to purchase such number of shares of the Company’s
common stock equal to 3% of the Transaction Value, at the exercise price per
share equal to 150% of the Per Share Price on the date of the Transaction.  In
the event the Company closes a Transaction during the Tail Period (as defined
below), HealthPro shall be entitled to the fees described in (A) and (B) above
only in the event that the Company closes such transaction with a party First
Introduced to the Company by HealthPro.  For clarification, “Other Business
Transactions” shall mean, directly or indirectly, whether in a single
transaction or a series of related transactions, transfers or other dispositions
or any other corporate transactions involving the assets, intellectual property,
securities or businesses of the Company (including, for the avoidance of doubt,
its affiliates, subsidiaries, successors and assigns) whether by way of license,
negotiated purchase, leveraged buyout, minority investment or partnership, joint
venture, collaborative venture or otherwise to any party.
(iii)           Payment and Delivery.  The parties acknowledge and agree that a
Transaction may be conducted in one or a series of related transactions, and
each such Transaction, together with any related transactions thereto shall be
deemed to be a single transaction for the purposes of calculating the fees
payable to HealthPro hereunder; provided, that any single transaction or series
of related transactions that includes or results in both a Business Transaction
and a Financing Transaction shall incur separate compensation under this
Agreement pursuant to Section 2(b).  All fees payable to HealthPro pursuant to
Section 2(b) shall be (A) payable in cash, by wire transfer of immediately
available funds to an account designated by HealthPro and (B) due and payable
immediately upon the consummation of a Transaction and any related transaction
thereto.  For purposes of computing any such cash fees payable to HealthPro
hereunder, non-cash consideration received by the Company in respect of any
Transaction shall be valued as follows:  (1) the fair market value of any
securities that are publicly traded shall equal the closing  prices of such
securities at closing, and (2) the fair market value of any non-cash
consideration, or any securities which are not publicly traded, shall be valued
at the fair market value thereof as determined in good faith by the Company and
HealthPro.  Any warrant(s) to be issued to HealthPro pursuant to Section 2(b)
shall be issued immediately upon the consummation of a Transaction and any
related transaction thereto, have a term of five years (beginning on the date of
issuance), and be exercisable at any time in whole or in part, contain customary
terms including cashless exercise provisions (whereby HealthPro may elect to
receive stock based upon the difference between the exercise price and fair
market value of the Company’s stock in the event the Company’s stock is publicly
traded), and “piggy-back” registration rights, and shall provide for an exercise
price for the purchase of shares of common stock of the Company at the price per
share of common stock (x) equal to 150% of the effective price per share paid
for the Company’s common stock pursuant to the Transaction or (y) if no amount
was paid for such common stock, based upon a good-faith valuation of the Company
upon which the Transaction was consummated (such price described in clause (x)
or (y), as applicable, the “Per Share Price”).


10 East 53rd Street, 28th floor
New York, NY 10022

 
3

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC


(iv)         Expenses.  The Company shall reimburse HealthPro for reasonable and
accountable out-of-pocket expenses incurred in performing its services
hereunder; provided, however, that the Company must approve in writing any
expense in excess of $500.00 in advance. All expenses will be submitted monthly
for reimbursement.


3.
TERM AND TERMINATION; “TAIL PERIOD”.



The initial term of this Agreement shall be for a period of three months from
the date of this Agreement; provided, however, that such initial term may be
extended on a monthly basis upon the mutual written consent of the parties (as
may be extended from time to time, the “Term”).  Notwithstanding the foregoing,
in the event the Company closes a Transaction with a party First Introduced  to
the Company by HealthPro within six or 12 months, as described below, following
the expiration of the Term (such period, the “Tail Period”), the Company shall
pay and deliver to HealthPro all fees, expenses and warrants set forth in
Section 2(b), in accordance with the terms thereof as though such Transaction
were consummated during the Term.  For purposes of this Agreement, a party
“First Introduced” shall mean any party listed on Exhibit A attached hereto, and
incorporated herein by this reference, which is mutually agreed upon by the
parties. Exhibit A shall be updated as new names are added and agreed to.
Furthermore, in the instance of a merger, acquisition or business transaction,
or in the instance of institutional investors, such as venture capital firms or
hedge funds, or in the instance of another business transaction, the Company
must make a corporate presentation to the party.  If the introduced party is an
institutional investor, such as a venture capital firm or a hedge fund, the Tail
Period shall be for a period of six months. If the introduced party is a merger,
acquisition or business transaction candidate, then the Tail Period shall be for
a period of 12 months.


4. 
REPRESENTATIONS, WARRANTIES AND COVENANTS.



(a)           Representations and Warranties.


(i)           Each party represents and warrants to the other party that (A)
such party is duly organized, validly existing and in good standing under the
laws of the state of its formation and has all requisite power and authority to
carry on its business as presently conducted and as proposed to be conducted,
(B) all corporate action required to be taken by such party in order to
authorize the party to enter into this Agreement and, where applicable, issue
the warrants described in Section 2(b), has been taken or will be taken prior to
the consummation of a Transaction, and (C) this Agreement, when executed and
delivered by the parties, shall constitute valid and legally binding obligations
of the parties, enforceable against each.


(ii)           The Company acknowledges and agrees that HealthPro is not a
registered broker-dealer with the U.S. Securities and Exchange Commission
(“SEC”), the Financial Industry Regulatory Authority (“FINRA”), nor registered
as an investment advisor with any state or otherwise, however, the Managing
Partners of HealthPro are fully licensed, registered representatives through
Corinthian Partners, LLC, a registered broker-dealer, or any other registered
broker-dealer selected by HealthPro, shall act as placement agent or provide
securities transaction execution services hereunder in respect of any securities
placed in connection with the consummation of any Financial
Transaction.  Accordingly, the Company understands and agrees that HealthPro may
elect that any fees payable to it pursuant to Section 2 be paid to Corinthian
Partners, LLC or any other registered broker-dealer selected by HealthPro.


10 East 53rd Street, 28th floor
New York, NY 10022

 
4

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC


(iii)         The Company acknowledges that the federal laws, regulations and
executive orders of the United States Treasury Department’s Office of Foreign
Assets Control (“OFAC”) prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign
countries, territories, entities and individuals.  The Company is aware that the
lists of OFAC prohibited countries, territories, persons and entities can be
found on the OFAC website at:  www.treas.gov/ofac; and that, regardless of
whether such individuals or entities appear on the OFAC lists, the
programs administered by OFAC (“OFAC Programs”) prohibit dealing with
individuals or entities in certain countries.  In respect thereof, the Company
further represents and warrants to HealthPro that:  (i) the Company has not
engaged in and will not engage in, directly or indirectly, any activities that
may contravene such laws, regulations and orders (including, without limitation,
any anti-money laundering laws and regulations); (ii) none of the Company, any
person controlling or controlled by the Company, if the Company is a privately
held entity, any person having a beneficial interest in the Company; or any
person for whom the Company is acting as agent or nominee in connection with
this investment is a country, territory, individual or entity named on an OFAC
list, nor is a person or entity prohibited under the OFAC Programs.


(iv)         The Company acknowledges and agrees that HealthPro will not be
providing the Company, and the Company shall not look to HealthPro for, tax,
legal or accounting advice.


(b)         Information. In connection with HealthPro activities on the
Company’s behalf, the Company will furnish HealthPro with all information
HealthPro may reasonably request and will provide HealthPro access during
regular business hours to the Company’s officers, accountants and counsel.  The
Company acknowledges that in rendering its services hereunder, HealthPro shall
use and rely solely on the information provided by the Company.  HealthPro does
not assume responsibility for the accuracy or completeness of any such
information.  Any advice rendered by HealthPro pursuant to this Agreement may
not be disclosed publicly without HealthPro’s prior written consent, unless
required by law.


(c)         Marketing.  The Company agrees that, subject to federal and state
securities laws, HealthPro shall have the right to place advertisements in
financial and other newspapers and journals describing its services to the
Company hereunder upon prior review and approval by the Company.


(d)         Indemnification.
 
(i)           The Company hereby agrees to hold harmless and indemnify HealthPro
and its subsidiaries, affiliates, successors and assigns, officers, directors,
employees, attorneys, accountants, agents and representatives (collectively,
“Representatives”) from against any and all claims, actions, demands, expenses,
losses and liabilities of every kind and nature, including without limitation,
reasonable attorneys’ fees (collectively, “Claims”) related to or arising out of
(i) any breach by the Company of any of the representations, warranties,
covenants, obligations and/or agreements contained in this Agreement, (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
oral or written statement of the Company or any of its Representatives to
HealthPro or any of its Representatives or to any actual or potential buyers,
sellers, investors, lenders, joint venturers or partners, including but not
limited to, any executive summary, financial statements, pitch deck, information
sheet, offering memorandum, private placement memorandum or prospectus, or the
like, or any amendments or supplements to any of the foregoing (each, a
“Marketing Document”), (iii) any omission or alleged omission to state in any
Marketing Document a material fact required to be stated therein or necessary to
make the statements therein not misleading, or (iv) any violation or alleged
violation by the Company or any of its Representatives of any federal or state
securities or other laws, rules or regulations or any other action taken or any
failure or omission to act by the Company or any of its Representatives.
  
10 East 53rd Street, 28th floor
New York, NY 10022


 
5

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC



(ii)           HealthPro hereby agrees to hold harmless and indemnify the
Company and its Representatives from and against any and all Claims related to
or arising out of any material breach by HealthPro any of the representations,
warranties covenants, obligations and/or agreements contained in this Agreement,
to the extent that it is judicially determined pursuant to a final,
un-appealable judgment that such Claims resulted primarily from HealthPro’s bad
faith, gross negligence, willful misconduct or violation of law


(iii)           If any action or proceeding shall be brought or claim asserted
against a party and/or its Representatives (in such capacity, collectively, the
“Indemnified Parties”, and individually, an “Indemnified Party”), in respect of
which indemnity shall be sought from the other party (in such capacity, the
“Indemnifying Party”), the Indemnified Party shall promptly notify the
Indemnifying Party and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel at the Indemnifying Party’s expense.  Each
Indemnified Party reserves the right, at its option and expense, to participate
in such defense.  The Indemnifying Party shall not be liable for any settlement
of such action or proceeding without its written consent, but if settled with
its written consent or if there be a final judgment for the plaintiff in such
action or proceeding, the Indemnifying Party agrees to hold harmless and
indemnify any Indemnified Party from and against any loss or liability by reason
of such settlement or judgment.  Notwithstanding the foregoing, the Indemnifying
Party shall not be responsible for any claims, liabilities, losses, damages or
expenses against or incurred by the Indemnified Parties if, and only to the
extent that, it is finally adjudicated by an arbiter or court of competent
jurisdiction that they result primarily from the willful misconduct or gross
negligence of an Indemnified Party.  The indemnification provided for in this
Section 4(c) shall be in addition to any rights that the Indemnified Party may
have at common law or otherwise.


(e)           Confidentiality.  Except as contemplated by the terms hereof or as
required by applicable law or legal process (a “Demand”), HealthPro shall keep
confidential all material non-public information provided to it by or at the
request of the Company, and shall not disclose such information to any third
party or to any of its employees or advisors except to those persons who have a
need to know such information in connection with HealthPro’s performance of its
responsibilities hereunder and who are advised of the confidential nature of the
information and who agree to keep such information confidential.  Except as
required by applicable law, any advice to be provided by HealthPro under this
Agreement shall not be disclosed publicly or made available to third parties
(other than the Company’s other professional advisors) without the prior written
consent of HealthPro (which consent shall not be unreasonably withheld,
conditioned or delayed).  All services, advice and information and reports
provided by HealthPro in connection with this engagement shall be for the sole
benefit of the Company and shall not be relied upon by any other person.  In the
event that HealthPro is served with a Demand, HealthPro will promptly advise the
Company of the same and will cooperate with all reasonable and lawful requests
by the Company to prevent the disclosure of confidential and/or proprietary
information pursuant to such Demand.  Notwithstanding any of the foregoing, the
following will not constitute confidential information for purposes of this
Agreement:  (i) information which was already in HealthPro’s possession (or the
possession of any of its professionals) prior to its receipt from the Company;
(ii) information which is obtained by HealthPro (or any of its professionals)
from a third person who, insofar as is known to HealthPro, is not prohibited
from transmitting the information to HealthPro by a contractual, legal or
fiduciary obligation to the Company; and (iii) information which is or becomes
publicly available through no fault of HealthPro or any of its professionals.


10 East 53rd Street, 28th floor
New York, NY 10022


 
6

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC
 
(f)           Attorneys’ Fees.  In the event any party hereto shall commence
legal proceedings against the other to enforce the terms hereof, or to declare
rights hereunder, as the result of an alleged breach of any covenant or
condition of this Agreement, the prevailing party in any such proceeding shall
be entitled to recover from the losing party its costs of the lawsuit, including
reasonable attorneys’ fees, as may be fixed by the court.


5.           CERTAIN DEFINITIONS.
 
(a)           “Financing Transaction” shall mean, directly or indirectly whether
in a single transaction or a series of related transactions, a private or public
offering or issuance of the equity securities or indedebtedness of the Company
(including, for the avoidance of doubt its affiliates, subsidiaries, successors
and assigns) for cash, assumption or incurrence of indebtedness, securities or
other consideration to any party.


(b)           “Transaction Value” shall mean the total proceeds and other
consideration payable to or by the Company, or contributed into any
collaboration between the Company and a counter-party to a Transaction (which
consideration shall be deemed to include amounts in escrow upon release by the
Company), including without limitation: (i) cash, securities and/or other
property paid to or by the Company in connection with the Transaction, (ii) any
debt, preferred stock, guarantees or related instruments or other liabilities
incurred, acquired, refinanced or repaid to or by the Company in connection with
the Transaction; (iii) payments made in installments to or by the Company in
connection with the Transaction; (iv) amounts paid to or by the Company under
consulting agreements (excluding agreements not to compete) or similar
arrangements entered into at the time of and in connection with the Transaction
that carry monetary value and proceeds paid to or by the Company and (v)
contingent payments made to or by the Company in connection with the
Transaction.  If the Transaction Value with respect to a Transaction is to be
paid, acquired, refinanced or repaid in part at the closing of such closing, the
Transaction Value with respect to any fee to be paid to HealthPro at such
closing shall not include any amounts paid, acquired, refinanced or repaid
subsequent to such closing.


10 East 53rd Street, 28th floor
New York, NY 10022


 
7

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC


6.
MISCELLANEOUS.



This Agreement contains the entire understanding between HealthPro and the
Company with respect to its subject matter.  Neither this Agreement nor any
provision contained this Agreement may be amended, terminated, extended, varied,
modified, supplemented, or otherwise changed except by written agreement signed
by each party.  Headings are inserted for reference only and shall not in any
way define or affect the meaning, construction or scope of any of the provisions
of this Agreement.  A waiver by a party of any right or provision under this
Agreement must be in writing and shall not operate or be construed as a waiver
of such right or provision at any other time.  This Agreement shall not be
assigned unless by written agreement signed by each party; provided, however,
that HealthPro may assign its rights to receive payment hereunder.  This
Agreement shall inure to the benefit of, and may be enforced by the successor
and assigns of, the parties.  This Agreement is entered into under the laws of
the State of New York and shall be governed by the laws of such state (without
giving effect to its conflicts of law principles).  The parties hereto agree to
submit all controversies to binding arbitration or, in the case of a
broker-dealer matter, to FINRA arbitration, in accordance with the provisions
set forth below and understand that (a) arbitration is final and binding on the
parties, (b) the parties are waiving their rights to seek remedies in court,
including any right to a jury trial, (c) pre-arbitration discovery is generally
more limited and different from court proceedings, (d) the arbitrator’s award is
not required to include factual findings or legal reasoning and any party’s
right to appeal or to seek modification of rules by arbitrators is strictly
limited, and (e) in the case of FINRA arbitration, (i) the panel of FINRA
arbitrators will typically include a minority of arbitrators who were or are
affiliated with the securities industry, and (ii) all controversies which may
arise between the parties concerning this agreement shall be determined by
arbitration pursuant to the rules then pertaining to FINRA.   Judgment on any
award of any such arbitration may be entered in the supreme court of the state
of New York or in any other court having jurisdiction over the person or persons
against whom such award is rendered.  The parties agree that the determination
of the arbitrators shall be binding and conclusive upon them. If any provision
of this Agreement is found to be invalid or unenforceable, the parties agrees
that any such provision may be altered or modified in a manner so as to protect
the parties legitimate business interests and that such finding shall not affect
the validity or enforcement of the other provisions of this Agreement.  This
Agreement may be executed in counterparts, including facsimile counterparts,
each of which shall be deemed an original and all of which shall constitute a
single agreement.  Each party represents and warrants to the other party that it
has had a full opportunity to seek legal advice and representation by an
independent counsel of its own choosing in connection with this Agreement and
such party has either done so or, in its business judgment, declined to do so.


If the terms of our engagement as set forth in this Agreement are satisfactory
to you, kindly countersign and date the enclosed copy of this Agreement and
return it to us.  This Agreement shall be effective and binding as of the date
of your countersignature below.


ACCEPTED AND AGREED TO:


OncoVista Innovative Therapies, Inc.


By:
 
 
Alexander Weis
 
Chairman, CEO & President
     
Dated: 
 



HealthPro BioVentures, LLC
   
By:
 
 
Martin Kratchman
 
Managing Partner
   
Dated:
 



10 East 53rd Street, 28th floor
New York, NY 10022


 
8

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC


By:
 
 
John Andreadis
 
Managing Partner
   
Dated: 
 



10 East 53rd Street, 28th floor
New York, NY 10022


 
9

--------------------------------------------------------------------------------

 

HealthPro BioVentures LLC


Exhibit A


INTRODUCED PARTIES
 
1.  
       
2.
       
3.
       
4.
       
5.
       
6.
       
7.
       
8.
   

 
ACCEPTED AND AGREED TO:
             
HealthPro BioVentures, LLC
 
OncoVista Innovative Therapies, Inc.
       
By:
   
 
By:
   
 
Martin Kratchman
   
Alexander Weis
 
Managing Partner
   
Chairman, CEO & President



Dated:
 
 
Dated: 
 



By:
 
 
John Andreadis
 
Managing Partner

 
Dated:
 
 
  
   

 
10 East 53rd Street, 28th floor
New York, NY 10022
 
 
10

--------------------------------------------------------------------------------

 